Title: To George Washington from John Dennett, 16 April 1781
From: Dennett, John
To: Washington, George


                        
                            Honored and Worthy Sir,
                            N. Hampshire Village 16 April 1781
                        
                        Lt Woodbury of 2st N. Hampshire Regt in consequence of perticular circumstances at home
                            which requird his immediate retirement is very Solicitous for a discharge from longer Service As the number of Men in the
                            Regt at present is but small and, the Officers from furlough daily exspected should Your Exelency think it consistent I
                            could wish he might Obtain the favor.
                        
                            John Dennett Capt. Comdt
                        
                    